DETAILED ACTION
Claim Objections
Claim 8 objected to because of the following informalities:  “the door supporting the wiping means” lacks antecedent basis. Further, it appears to be directed to the previously claimed “second door.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the wiping means comprise a bulge which is provided on the door supporting the wiping means…” This language seems to recite that the bulge is both part of the wiping means and part of the door simultaneously, all while the wiping means is supported by the door. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (5,587,729) in view Kawakami et al. (8,936,346) and Akiyama et al. (8,337,002).

 	Regarding claim 1, Lee teaches an add-on module to a printer, the add-on module comprising:
a frame (figs. 1-12, all of printer except for cartridge 11 and components recited below) suitable to receive and hold a disposable printer cartridge (col. 1, lines 35-60) comprising within the frame in the printer (note that, as defined above, the claimed limitation is met, and note that the claimed “frame” can mean almost anything and thus is being construed broadly but reasonably to be the entire housing and certain components of Lee’s printer), 
disposed on a first door (fig. 7, item 88, note that “door” has not been claimed in any way so as to preclude the interpretation) mounted on the frame (note that item 88 is mounted to call components around it) and wiping means (fig. 6, item 56) disposed on a second door (fig. 8, item 16, note that “door” has not been claimed in any way so as to preclude the interpretation) mounted on the frame (note that item 16 is mounted to call components around it) the capping means and the wiping means 
wherein the capping means comprise a nozzle seal comprising a cap (cols. 3-4, lines 63-9), mounted on the first door 
the wiping means comprise a waste ink collector (note that the wiper itself collects waste ink), mounted on the second door 
Lee does not teach wherein the cap is silicone or where in the waste ink collector comprises a sponge. Kawakami teaches wherein the waste ink collector comprises a sponge (Kawakami, see fig. 3, Note waste ink collector sponge 32). It would have been obvious to one of ordinary skill in the art at the time of invention to include a sponge in the waste ink collector because doing so would allow for the absorption of waste ink, thereby preventing waste ink from migrating to other parts of the printer. 
Akiyama teaches a cap formed from silicone (Akiyama, col. 7, lines 22-24). It would have been obvious to one of ordinary skill in the art at the time of invention to form the cap member disclosed by Lee by silicone rubber, as disclosed by Akiyama, because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
 	Regarding claim 2, Lee in view of Kawakami and Akiyama teaches the add-on module according to claim 1, wherein the frame of the add-on module is capable of receiving the disposable printer cartridge (Lee, col. 1, lines 35-60). 	Regarding claim 3, Lee in view of Kawakami and Akiyama teaches the add-on module according to claim 1, as assembled together with the disposable printer cartridge, wherein the frame leaves room for reciprocating movement of the disposable printer cartridge in the frame (Lee, Note that any disposable printer cartridge needs to be inserted into and removed from a frame and therefore must be reciprocatable within the frame). 	Regarding claim 4, Lee in view of Kawakami and Akiyama teaches Tthe add-on module according to claim 1, wherein the capping means and the wiping means are movably mounted on the frame (Lee, see figs. 3-12). 	Regarding claim 7, Lee in view of Kawakami and Akiyama teaches the add-on module according to claim 1, wherein changing the capping means and the wiping means between an operative position and a non-operative position is effected by movement of the disposable printer cartridge with reference to the frame (Lee, Note that the printer disclosed by Lee necessarily has a printing area and a servicing area, and the capping means and the wiping means are not moved to contact the cartridge until the cartridge is in the servicing area. Thus, the changing of positions are effected by the movement of the cartridge). 	Regarding claim 8, Lee in view of Kawakami and Akiyama teaches the add-on module according to claim 1, further comprising a hinge (Lee, fig. 6, item 36) on the door supporting the wiping means (Lee, see fig. 6), wherein the wiping means comprise a bulge (Lee, fig. 6, note bulging end of wiper 56) which is provided on the door supporting the wiping means, the bulge disposed distant from the door’s hinge with the frame (see 112 rejection). 	Regarding claim 9, Lee in view of Kawakami and Akiyama teaches the printer equipped to receive a disposable printer cartridge that is provided with inkjet nozzles, wherein the printer is further equipped to receive and house an assembly of such a disposable printer cartridge and an add-on module according to claim 1 (see claim 1 rejection). 	Regarding claim 10, Lee in view of Kawakami and Akiyama teaches a printer according to claim 9, wherein the printer has an actuator operative on a disposable printer cartridge for moving the disposable printer cartridge in a frame of the add-on module (see claim 1 rejection).

	Regarding claims 12 and 13, note that there are necessarily positions where the cap covers the nozzles and where the nozzles are covered by the wiper. Note that “closes off the inkjet nozzles” could mean any number of things. While Examiner understands the intention of the claimed language in light of figure 2A of the present application, the claim language is so broad that the limitations can be met in ways that are very different from that intended by the claim language.

 	Regarding claims 14 and 15, the claimed add-on module has not been defined in any way structurally, meaning that it could be almost any prior art component. Note that anything can be disposable if it is disposed of. Note that printers are often disposed of. Note again that the add-on module has been recited in name only and has not been defined in any way structurally. Thus, any part of the printer that could be defined as “non-constructional” could be said to constitute the add-on module and could be said to be independent of the printer. That is, the terms “independent” and “constructional,” without any structural specificity, do not narrow the scope of the claims in any patentable way.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kawakami and Akiyama as applied to claim 1 above, and further in view of Tratar et al. (7,883,173). 	Regarding claim 11, Lee in view of Kawakami and Akiyama teaches a printer according to claim 10. Lee in view of Kawakami and Akiyama does not teach a rail. Tratar teaches wherein the printer comprises a rail (Tratar, see figs. 2, 5-7, Note that carriage 104 necessarily moves toward and away from the print medium along some sort of “rail”), and the actuator comprises an actuator arm (Tratar, fig. 2, item 134) which is connectable to the disposable printer cartridge (Tratar, see fig. 2, Note that every component is connected to every other component), wherein the actuator arm is movable along the rail in the printer (Tratar, see figs. 2, 5-7, col. 5, lines 50-65). It would have been obvious to one of ordinary skill in the art at the time of invention to add a rail as disclosed by Tratar to the device disclosed by Lee in view of Kawakami and Akiyama because doing so would amount to combining prior art elements according to known methods to obtain predictable results.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kawakami and Akiyama as applied to claim 1 above, and further in view of Yoshimura et al. (5,798,777).

 	Regarding claims 5 and 6, Lee in view of Kawakami and Akiyama teaches the add-on module according to claim 1. Lee in view of Kawakami and Akiyama does not teach wherein the doors for the capping means and the wiping means are connected with a first spring-loaded hinge and a second spring-loaded hinge, respectively to the frame. Yoshimura teaches a door for capping connected with a frame by a spring-loaded hinge (Yoshimura, see fig. 5, Note cap 14 connected to door 15 and spring-loaded 17 hinge 16a). It would have been obvious to one of ordinary skill in the art to connect the door to the frame via a spring-loaded hinge because doing so would ensure the proper sealing of the cap to the head. Furthermore, MPEP 2144.04 states that a duplication of parts is not patentable if such a duplication would have been obvious to one of skill in the art. Here, the claim recites two spring-loaded hinges as opposed to the one shown by Yoshimura. In other words, Yoshimura does not show the second side of its cartridge, and thus it is impossible to tell of a second spring-loaded hinge is disposed on the unshown side of its cartridge. Because of the MPEP passage, though, Examiner maintains that it would have been obvious to duplicate Yoshimura’s first spring-loaded hinge to arrive at two spring-loaded hinges, one on each side of the cartridge, to ensure even movement of the cap between both sides, thus result in a better seal of the printhead. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853